                      Case 4:19-cv-03042-SBA Document 248 Filed 10/04/19 Page 1 of 5


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
           10    Attorneys for Defendant POSTMATES INC.
           11                              UNITED STATES DISTRICT COURT

           12                            NORTHERN DISTRICT OF CALIFORNIA

           13    JAMAL ADAMS, et al.,                     CASE NO. 4:19-cv-03042-SBA
           14                      Petitioners,           STATUS REPORT REGARDING CLASS
                                                          ACTION SETTLEMENT AND RENEWED
           15          v.                                 REQUEST FOR A CASE MANAGEMENT
                                                          CONFERENCE
           16    POSTMATES INC.,
                                                          Judge:     Hon. Saundra B. Armstrong
           17                      Respondent.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                   STATUS REPORT REGARDING CLASS ACTION SETTLEMENT AND RENEWED REQUEST FOR A CASE
                                  MANAGEMENT CONFERENCE – CASE NO. 4:19-CV-03042-SBA
                        Case 4:19-cv-03042-SBA Document 248 Filed 10/04/19 Page 2 of 5


            1            Postmates respectfully submits this status report to address the concerns identified in the
            2    Court’s Order Denying Respondent’s Request to Set a Case Management Conference. Dkt. 246. The
            3    Court stated that “Respondent has provided no details regarding the purported class action settlement,
            4    let alone made any showing how that action would have any bearing on the matters before this Court.”
            5    Id. This status report provides details on the class action settlement reached in Rimler v. Postmates,
            6    Inc., Case No. CGC-18-567868 (San Francisco Super. Ct.), and explains how the settlement affects the
            7    misclassification-based claims asserted by Petitioners here and the pending motions to compel
            8    arbitration (Dkt. Nos. 4, 228). This status report also attaches the Settlement Agreement and related
            9    documents as Exhibits A-F.* Postmates did not previously provide any details on the settlement or
           10    explain how it affects this case because the terms of the settlement were then confidential per the
           11    parties’ agreement and could not be disclosed. In light of the information provided in this status report,
           12    Postmates also renews its request for a case management conference.
           13    A.      The Class Action Settlement in Rimler
           14            In July 2018, Jacob Rimler filed a California Private Attorneys General Act (“PAGA”)
           15    representative action complaint in San Francisco Superior Court, asserting on behalf of himself and all
           16    couriers in California classified by Postmates as independent contractors various wage-related claims
           17    against Postmates arising out of Postmates’ alleged misclassification of couriers as independent
           18    contractors. Rimler later filed a first amended complaint, adding Giovanni Jones as a named plaintiff.
           19    Ex. A at 1.
           20            Meanwhile, in May 2018, Dora Lee filed a putative class action complaint in the Superior Court
           21    of California, San Francisco County (Case No. CGC-18-566394) on behalf of herself and a proposed
           22    class consisting of all couriers in California classified by Postmates as independent contractors,
           23    asserting various wage-related claims arising out of Postmates’ alleged misclassification of couriers as
           24    independent contractors. Ex. A at 1. Postmates removed the case to federal court, where Lee amended
           25
                 *
                   Exhibit A is the Notice of Motion and Motion for Preliminary Approval of Class Action Settlement
           26    and Memorandum of Points and Authorities in Support Thereof; Exhibit B is the Declaration of
                 Shannon Liss-Riordan in Support of Motion for Preliminary Approval of Class Action Settlement;
           27    Exhibit C is the executed Settlement Agreement; Exhibit D is the Proposed Notice; Exhibit E is the
                 Second Amended Class Action and PAGA Complaint; and Exhibit F is the [Proposed] Order Granting
           28    Preliminary Approval of Class Action Settlement. All of these documents were filed in Rimler on
                 September 24, 2019.
Gibson, Dunn &                                                   2
Crutcher LLP
                      STATUS REPORT REGARDING CLASS ACTION SETTLEMENT AND RENEWED REQUEST FOR A CASE
                                     MANAGEMENT CONFERENCE – CASE NO. 4:19-CV-03042-SBA
                       Case 4:19-cv-03042-SBA Document 248 Filed 10/04/19 Page 3 of 5


            1    the complaint to add Kellyn Timmerman and Joshua Albert as named plaintiffs. See Lee v. Postmates
            2    Inc., Case No. 3:18-cv-03421-JCS (N.D. Cal.) (Spero, J.). After Judge Spero granted Postmates’
            3    motions to compel arbitration of Lee and Timmerman’s claims, and dismissed Lee and Timmerman’s
            4    claims without prejudice to allow them to appeal, Judge Spero severed Albert’s claims to proceed as a
            5    separate case. See Albert v. Postmates Inc., Case No. 3:18-cv-07592-JCS (N.D. Cal.) (Spero, J.). Lee
            6    and Timmerman then filed a notice of appeal to the Ninth Circuit, which remains pending. Lee v.
            7    Postmates Inc., No. 19-15024 (9th Cir.).
            8           After a mediation session with professional mediator Francis J. ‘Tripper’ Ortman of Ortman
            9    Mediation, the parties agreed to globally settle the putative class and representative PAGA claims that
           10    were or could have been asserted in Rimler, Lee, and Albert for $11.5 million. Ex. Nos. C, E.
           11           On September 17, 2019, Postmates promptly filed in this Court a Notice of Settlement to inform
           12    the Court and Petitioners of the global settlement. Dkt. 244. At that time, the terms of the settlement
           13    remained confidential per the parties’ agreement and could not be disclosed. Petitioners filed a
           14    response the next day. Dkt. 245.
           15           On September 24, 2019, the Rimler plaintiffs filed a Motion for Preliminary Approval of Class
           16    Action Settlement, along with the Declaration of Shannon Liss-Riordan; the executed Settlement
           17    Agreement; the proposed Second Amended Complaint adding Lee, Timmerman, and Albert as named
           18    plaintiffs, and adding the claims alleged in the Lee and Albert actions; and the Proposed Notice. See
           19    Ex. Nos. A-F. A hearing on the Motion is currently scheduled for October 17, 2019, before Judge
           20    Anne-Christine Massullo. See Ex. A.
           21           The Settlement Agreement provides that Postmates shall pay a “Total Settlement Amount” of
           22    $11.5 million in exchange for a release of all Settlement Class Members’ claims that were or could
           23    have been asserted in the Second Amended Complaint. Ex. C at 15-16. The Total Settlement Amount
           24    is non-reversionary, and thus all funds will be distributed to Settlement Class Members or to a cy pres
           25    beneficiary, Legal Aid at Work. Ex. C at 27-28. The “Settlement Class” is defined as “all individuals
           26    classified by Postmates as independent contractor couriers who entered into an agreement to use or
           27    used the Postmates platform as an independent contractor courier in California” between June 3, 2017,
           28    and October 17, 2019. Ex. C at 14, 16.

Gibson, Dunn &                                                     3
Crutcher LLP
                   STATUS REPORT REGARDING CLASS ACTION SETTLEMENT AND RENEWED REQUEST FOR A CASE
                                  MANAGEMENT CONFERENCE – CASE NO. 4:19-CV-03042-SBA
                        Case 4:19-cv-03042-SBA Document 248 Filed 10/04/19 Page 4 of 5


            1            All couriers who fall within the class definition will receive notice of the Settlement, and must
            2    timely submit a claim to receive payment. Ex. C at 16, 28; Ex. D. The amount of an individual’s
            3    settlement payment depends on the estimated number of miles driven while using the Postmates
            4    application, with couriers receiving “one point for every estimated mile driven.” Ex. C at 27. However,
            5    Settlement Class Members “who either opt out of arbitration, initiate arbitration, or demonstrate in
            6    writing an interest in initiating an arbitration demand against Postmates prior to October 17, 2019 will
            7    have their points doubled for purposes of this distribution formula.” Id. Such couriers will receive
            8    more money under the settlement “to account for … these drivers’ greater likelihood of having their
            9    claims pursued, in light of Postmates’ arbitration clauses.” Id.
           10            Settlement Class Members also will have an opportunity to opt out of the Settlement. To do
           11    so, a Settlement Class Member must submit a signed written request for exclusion. Ex. C at 31.
           12    B.      The Class Action Settlement’s Bearing on Matters Before This Court
           13            Every Petitioner in this case falls within the scope of the Settlement Class and will receive
           14    notice of the settlement if and when Judge Massullo grants preliminary approval of the Settlement
           15    Agreement. Each Petitioner will then have a right to individually decide whether to participate in the
           16    Settlement. Specifically, each Petitioner who wishes to receive payment will have an opportunity to
           17    submit a claim, and each Petitioner who wishes to opt out will have an opportunity to submit a request
           18    for exclusion. But until each Petitioner has an opportunity to individually decide whether to submit a
           19    claim or a request for exclusion, it would be premature for this Court to rule on the pending cross-
           20    motions to compel arbitration. Indeed, if every Petitioner submits a claim to receive payment, the
           21    Petitioners’ claims would be released under the terms of the Settlement Agreement and the pending
           22    motions would become moot.
           23            Petitioners suggestion that a classwide settlement is impermissible because couriers “agreed to
           24    resolve their disputes only in individual arbitration” is meritless. Dkt. 245 at 1. Courts regularly
           25    approve class settlements even where settlement class members are bound by arbitration agreements
           26    “that explicitly required arbitration on an individual basis.” Lee v. JPMorgan Chase & Co., 2014 WL
           27    12580237, at *1, 7-9 (C.D. Cal. Nov. 24, 2014) (granting preliminary approval of class action
           28    settlement); Lee v. JPMorgan Chase & Co., 2015 WL 12711659, at *1, 10 (C.D. Cal. Apr. 28, 2015)

Gibson, Dunn &                                                      4
Crutcher LLP
                      STATUS REPORT REGARDING CLASS ACTION SETTLEMENT AND RENEWED REQUEST FOR A CASE
                                     MANAGEMENT CONFERENCE – CASE NO. 4:19-CV-03042-SBA
                       Case 4:19-cv-03042-SBA Document 248 Filed 10/04/19 Page 5 of 5


            1    (granting final approval). That is because settlement class members who receive notice of a proposed
            2    settlement can evaluate it themselves and decide whether to participate in the settlement or opt out and
            3    press their claims in court or individual arbitration. Petitioners seemingly recognize as much, as they
            4    previously offered to settle their claims through “an alternative process” outside individual arbitration.
            5    Dkt. 228-2 at 2.
            6                                                *        *         *
            7           The Court should reserve ruling on the pending cross-motions and either schedule a case
            8    management conference in November 2019 or order Postmates to submit periodic status updates.
            9    Withholding resolution of the pending motions is prudent to avoid wasting judicial resources,
           10    conflicting outcomes, and interfering with and impairing the state court’s ability to resolve all couriers’
           11    claims arising out of their alleged misclassification as independent contractors between June 3, 2017,
           12    and October 17, 2019. See Donovan v. City of Dallas, 377 U.S. 408, 412 (1964) (federal court should
           13    yield to state court’s exercise of jurisdiction over res in “in rem or quasi in rem” proceeding); Kline v.
           14    Burke Constr. Co., 260 U.S. 226, 229 (1922) (“where the jurisdiction of the state court has first attached
           15    [over the res in in rem or quasi in rem proceeding], the federal court is precluded from exercising its
           16    jurisdiction over the same res to defeat or impair the state court’s jurisdiction”); In re Baldwin-United
           17    Corp. (Single Premium Deferred Annuities Ins. Litig.), 770 F.2d 328, 337 (2d Cir. 1985) (“class action
           18    proceeding” in which class settlement has been provisionally approved “was the virtual equivalent of
           19    a res over which the district judge required full control”).
           20    Dated: October 4, 2019                          Respectfully submitted,
           21                                                    THEANE EVANGELIS
                                                                 DHANANJAY S. MANTHRIPRAGADA
           22                                                    MICHELE L. MARYOTT
                                                                 GIBSON, DUNN & CRUTCHER LLP
           23

           24
                                                                 By: /s/ Theane Evangelis
           25                                                                      Theane Evangelis
           26                                                    Attorneys for Defendant POSTMATES INC.
           27

           28

Gibson, Dunn &                                                       5
Crutcher LLP
                   STATUS REPORT REGARDING CLASS ACTION SETTLEMENT AND RENEWED REQUEST FOR A CASE
                                  MANAGEMENT CONFERENCE – CASE NO. 4:19-CV-03042-SBA
